USCA11 Case: 21-13166      Date Filed: 09/02/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]

                            In the

         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________
                         No. 21-13166
                   Non-Argument Calendar
                   ____________________
SANDRA FRANK,
                                              Plaintiff-Appellant,
versus
DRURY HOTELS COMPANY, LLC.,
                                            Defendant-Appellee.


                   ____________________
          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 3:20-cv-00982-BJD-PDB
                   ____________________
USCA11 Case: 21-13166           Date Filed: 09/02/2022       Page: 2 of 6




2                        Opinion of the Court                    21-13166



Before ROSENBAUM, ANDERSON, and EDMONDSON, Circuit
Judges.
PER CURIAM:
        In this slip-and-fall case, Plaintiff Sandra Frank appeals the
district court’s dismissal of Plaintiff’s civil action against Drury Ho-
tels Co., LLC (“Drury Hotels”). The district court determined that
Plaintiff’s complaint was time-barred by the applicable statute of
limitations. No reversible error has been shown; we affirm.
       On 29 July 2017, Plaintiff “slipped and fell on a pool of water”
while visiting the Drury Inn and Suites in Valdosta, Georgia. On
29 July 2020, Plaintiff -- a Florida resident -- filed this lawsuit in Flor-
ida state court. Plaintiff asserted a claim for negligence against
Drury Hotels.
       Drury Hotels removed the case to federal district court
based on diversity jurisdiction. Drury Hotels then moved to dis-
miss Plaintiff’s complaint. Drury Hotels argued that Plaintiff’s neg-
ligence claim was governed by Georgia law -- not Florida law -- and
was barred by Georgia’s two-year statute-of-limitations.
      The district court granted Drury Hotels’ motion to dismiss.
The district court noted that the viability of Plaintiff’s complaint
hinged on whether Plaintiff’s tort action was governed by Georgia
law (which applies a two-year statute-of-limitations) or by Florida
USCA11 Case: 21-13166             Date Filed: 09/02/2022         Page: 3 of 6




21-13166                   Opinion of the Court                                3

law (which applies a four-year statute-of-limitations). 1 The district
court concluded that the choice-of-law factors weighed in favor of
applying Georgia law. The district court dismissed Plaintiff’s com-
plaint as time-barred by the applicable statute-of-limitations.
       We review de novo the grant of a motion to dismiss, accept-
ing the allegations in the complaint as true and construing them in
the light most favorable to the plaintiff. See Michel v. NYP Hold-
ings, Inc., 816 F.3d 686, 694 (11th Cir. 2016). We review de novo a
choice-of-law determination and review the underlying factual
findings for clear error. See Grupo Televisa, S.A. v. Telemundo
Commc’ns Grp., Inc., 485 F.3d 1233, 1239 (11th Cir. 2007).
        “A federal court sitting in diversity will apply the conflict-of-
laws rules of the forum state” -- in this case, Florida. See id. at 1240.
When faced with a conflict of laws in a tort case, Florida courts
apply the “most significant relationship” test outlined in the Re-
statement (Second) of Conflict of Laws §§ 145 and 146. Id.; Bishop
v. Fla. Specialty Paint Co., 389 So. 2d 999, 1001 (Fla. 1980).
        Under the “most significant relationship” test, courts exam-
ine four factual “contacts” in determining which state has the most
significant relationship to the events and to the parties: “(a) the
place where the injury occurred, (b) the place where the conduct
causing the injury occurred, (c) the domicil, residence, nationality,

1 See O.C.G.A. § 9-3-33 (providing a two-year statute-of-limitations for per-
sonal injury claims); Fla. Stat. § 95.11(3)(a) (providing a four-year statute-of-
limitations for negligence claims).
USCA11 Case: 21-13166             Date Filed: 09/02/2022          Page: 4 of 6




4                         Opinion of the Court                          21-13166

place of incorporation and place of business of the parties, and (d)
the place where the relationship, if any, between the parties is cen-
tered.” Grupo, 485 F.3d at 1240. These contacts are “evaluated
according to their relative importance with respect to the particular
issue” and are “to be taken into account” in applying the policy
principles outlined in the Restatement (Second) of Conflict of Laws
§ 6. 2 Id.; Restatement (Second) of Conflict of Laws § 145 (Am. Law
Inst. 1988).
       In a personal injury action, courts will apply “the local law
of the state where the injury occurred” unless another state “has a
more significant relationship” to the issue. See Bishop, 389 So. 2d



        2 The choice-of-law principles outlined in section 6 include, but are
not limited to:
       (a) the needs of interstate and international systems,
       (b) the relevant policies of the forum,
       (c) the relevant policies of other interested states and the rela-
       tive interests of those states in the determinations of the par-
       ticular issue,
       (d) the protection of justified expectations,
       (e) the basic policies underlying the particular field of law,
       (f) certainty, predictability and uniformity of result, and
        (g) ease in the determination and application of the law to be
applied. Restatement (Second) of Conflict of Laws § 6.
USCA11 Case: 21-13166             Date Filed: 09/02/2022         Page: 5 of 6




21-13166                   Opinion of the Court                                5

at 1001 (citing Restatement (Second) of Conflict of Laws § 146);
Mezroub v. Capella, 702 So. 2d 562, 565 (Fla. Dist. Ct. App. 1997).
       The district court concluded properly that this case is gov-
erned by Georgia law. Because Plaintiff’s personal injury occurred
in Georgia, the standard rule means that Georgia law applies to
Plaintiff’s negligence claim unless Florida has a more significant re-
lationship to the case. See Bishop, 389 So. 2d at 1001; Mezroub,
702 So. 2d at 565.
       Three of the “contacts” identified in section 145 weigh in fa-
vor of applying Georgia law to Plaintiff’s tort claim. Plaintiff’s in-
jury occurred in Georgia. The conduct causing Plaintiff’s injury --
the alleged failure by hotel staff in Georgia to clean the spill -- also
occurred in Georgia. 3 The relationship between Plaintiff and
Drury Hotels was also “centered” in Georgia. Although Plaintiff
says she booked her hotel reservation online from her home in
Florida, the relationship between Plaintiff and Drury Hotels
stemmed chiefly from Plaintiff’s visit to Georgia and from the in-
jury Plaintiff sustained while Plaintiff was a guest of Drury Hotels
in Georgia.




3 The district court committed no error in rejecting Plaintiff’s hypothetical
assertion -- based on speculative facts not alleged in the complaint -- that some
out-of-state company policy might have contributed to the spill that resulted
in Plaintiff’s injury.
USCA11 Case: 21-13166          Date Filed: 09/02/2022       Page: 6 of 6




6                        Opinion of the Court                   21-13166

       The remaining “contact” -- dealing with the residence of the
parties -- favors neither state because Plaintiff is a resident of Florida
and Drury Hotel’s place of business is in Georgia.
        Considering these pertinent contacts in conjunction with
the policy considerations outlined in section 6 of the Restatement,
we cannot conclude that Florida’s relationship to this case is “more
significant” than that of Georgia. Applying the “significant rela-
tionship” test, the district court concluded properly that Plaintiff’s
negligence claim is governed by Georgia law. Plaintiff’s complaint
(filed three years after Plaintiff’s injury) was thus subject to dismis-
sal as time-barred under Georgia’s two-year statute-of-limitations.
       AFFIRMED.